Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 1 of 11     PageID #: 1



 YEE & KAWASHIMA, LLLP

 JARED N. KAWASHIMA            6289
 CHRISTIN D. W. KAWADA 10038
 1000 Bishop Street, Suite 908
 Honolulu, Hawaii 96813
 Telephone: (808) 524-4501
 Facsimile: (888) 524-0407
 E-mail: jared@yklawhawaii.com
 E-mail: christin@yklawhawaii.com

 Attorney for Plaintiffs
 PAMCAH-UA LOCAL 675 TRUST FUNDS

                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 PAMCAH-UA LOCAL 675                   )   CIVIL NO. ____________________
 PENSION FUND; PAMCAH-UA               )
 LOCAL 675 ANNUITY FUND;               )
 PAMCAH-UA LOCAL 675                   )   COMPLAINT; SUMMONS
 HEALTH & WELFARE FUND;                )
 PAMCAH-UA LOCAL 675                   )
 VACATION & HOLIDAY FUND;              )
 PAMCAH-UA LOCAL 675                   )
 TRAINING FUND; PAMCAH-UA              )
 LOCAL 675 COOPERATION                 )
 FUND;                                 )
                                       )
             Plaintiffs,               )
                                       )
       vs.                             )
                                       )
 ACME MECHANICAL LLC, a                )   (Caption continued on next page)
 Hawaii limited liability company;     )
 JOHN DOES 1-10; JANE DOES 1-          )
 10; DOE CORPORATIONS 1-10;            )
 DOE PARTNERSHIPS 1-10; DOE            )
 GOVERNMENTAL AGENCIES 1-              )
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 2 of 11           PageID #: 2



 10, DOE TRUSTS 1-10,                     )
                                          )
              Defendants.                 )
                                          )

                                   COMPLAINT

       COMES NOW Plaintiffs PAMCAH-UA LOCAL 675 PENSION FUND;

 PAMCAH-UA LOCAL 675 ANNUITY FUND; PAMCAH-UA LOCAL 675

 HEALTH & WELFARE FUND; PAMCAH-UA LOCAL 675 VACATION &

 HOLIDAY FUND; PAMCAH-UA LOCAL 675 TRAINING FUND; and the

 PAMCAH-UA LOCAL 675 COOPERATION FUND, and for Complaint against

 Defendant ACME MECHANICAL LLC, a Hawaii limited liability company,

 allege and aver as follows:

       1.     Plaintiffs are the PAMCAH-UA Local 675 Trust Funds, which

 include the Health and Welfare, Training, Pension, Annuity, Vacation & Holiday,

 and Cooperation Fund (hereinafter collectively referred to as “Trust Funds”). The

 Trust Funds are jointly trusteed labor-management trust funds created and

 maintained pursuant to section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5).

 The trustees are fiduciaries with respect to the Trust Funds within the meaning of

 section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).

       2.     Specifically, the Annuity fund is a money purchase pension plan and

 the Pension fund is a defined benefit pension plan as defined in section 3(2) of

 ERISA, 29 U.S.C. § 1002(2), and the Health and Welfare, Training, and Vacation
                                           2
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 3 of 11          PageID #: 3



 & Holiday funds are employee welfare benefit plans as defined in section 3(1) of

 ERISA, 29 U.S.C. § 1002(1). The Trust Funds are multiemployer plans as defined

 in section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A).

       3.    This action arises under the Labor-Management Relations Act, 1947,

 as amended, the Employee Retirement Income Security Act of 1974, and the

 Multiemployer Pension Plan Amendments Act of 1980, as hereinafter more fully

 appears. Jurisdiction is founded on questions arising thereunder and more

 specifically under 29 U.S.C. §§ 1145 and 1132(a) and (f). Jurisdiction is proper

 pursuant to section 502(e)(1) of ERISA, 29 U.S.C. § 1132(e)(1), and pursuant to

 section 301(a) of the LMRA, 29 U.S.C. § 185(a). Venue is proper pursuant to

 section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and section 301(a) of the

 LMRA, 29 U.S.C. § 185(a).

       4.    At all times relevant herein, each of the above-named Trust Funds

 was, and now is, an employee benefit plan organized and existing under the laws

 of the United States and whose principal offices are in the City and County of

 Honolulu, State of Hawaii. At all times herein mentioned, each of the above-

 named Trust Funds was, and now is, an express trust created by a written trust

 agreement subject to and pursuant to the Labor-Management Relations Act and a

 multiple employer benefit plan within the meaning of Sections 3 and 4 of the

 Employee Retirement Income Security Act (29 U.S.C. §§ 1002 and 1003).


                                          3
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 4 of 11                PageID #: 4



       5.     At all times relevant herein, upon information and belief, Defendant

 ACME MECHANICAL LLC (“ACME MECHANICAL”) was incorporated in and

 doing business in the State of Hawaii.

       6.     At all material times herein, Defendant ACME MECHANICAL was

 an employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5),

 and within the meaning of section 501(3) of the Labor Management Relations Act

 (“LMRA”), 29 U.S.C. § 142(3), and was engaged in an industry affecting

 commerce within the meaning of section 3(11) and (12) of ERISA, 29 U.S.C. §

 1002(11) and (12), and within the meaning of section 501(1) of the LMRA, 29

 U.S.C. § 142(1).

       7.     Defendants John Does 1-10, Jane Does 1-10, Doe Partnerships 1-10,

 Doe Corporations 1-10, Doe Governmental Agencies 1-10, and Doe Trusts 1-10

 are sued herein under fictitious names for the reason that their true names and

 identities are presently unknown to Trust Funds except that they are connected in

 some manner with the named Defendants and/or were the agents, servants,

 employees, employers, representative, co-venturers, associates of the named

 Defendants and/or were in some manner presently unknown to the Trust Funds

 engaged in the activities alleged herein and/or were in some manner responsible

 for the injuries or damages to the Trust Funds. Trust Funds have made a diligent

 effort to ascertain the true names, identities, capacities, activities and/or


                                             4
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 5 of 11            PageID #: 5



 responsibilities of said unidentified Defendants but have been unable to do so to

 date. Trust Funds have made a diligent and good-faith effort to ascertain the full

 name, identity, and interest in this action of Defendants John Does 1-10, Jane Does

 1-10, Doe Partnerships 1-10, Doe Corporations 1-10, Doe Governmental Agencies

 1-10, and Doe Trusts 1-10 including, but not limited to, investigative efforts to

 locate witnesses and other persons who may have knowledge of, or contributed to

 causing the injuries or damages to the Trust Funds, and to identify their roles with

 respect to same.

       8.     Local 675 of the United Association of Journeymen and Apprentice

 Plumbers and Pipefitters of the United States and Canada, AFL-CIO (“Union”) and

 the Plumbing & Mechanical Contractors Association of Hawaii executed that

 certain document known as the Labor-Management Agreement and Related

 Documents (the “Labor Management Agreement”). The terms of the Labor

 Management Agreement are incorporated herein by reference.

       9.     Upon information and belief, Defendant ACME MECHANICAL is a

 signatory employer to the Plumbing & Mechanical Contractors Association of

 Hawaii.

       10.    On August 10, 2015, Defendant ACME MECHANICAL executed an

 agreement wherein ACME MECHANICAL agreed to abide by the terms of the

 Labor Management Agreement, as may be amended or modified from time to time.


                                           5
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 6 of 11               PageID #: 6



 Said Agreement dated August 10, 2015 and the terms therein are incorporated

 herein by reference.

       11.    The Labor Management Agreement incorporated by reference trust

 agreements for Trust Funds. The terms of the trust agreements are incorporated

 herein by reference.

       12.    Trust Funds are third party beneficiaries of the Labor Management

 Agreement.

                   COUNT I (ACME MECHANICAL – Records)

       13.    Defendant ACME MECHANICAL agreed to be bound by all the

 terms of the Labor Management Agreement and various trust agreements and is

 specifically required to do the following:

                    (a) To submit for each month a report stating the
       names, social security numbers, and number of hours worked in such
       month by each and every person on whose behalf contributions and
       administrative fees are required to be made by Defendant ACME
       MECHANICAL to Plaintiffs, or if no such persons are employed, to
       submit a report so stating;

                     (b) To accompany the above reports with payment of
       contributions and an administrative fee based upon an hourly rate as
       stated in the Labor Management Agreement and related documents;

                    (c) To make all of its payroll books and records
       available to Plaintiffs for the purpose of auditing them to verify the
       accuracy of Defendant’s past reporting upon request made by
       Plaintiffs;

                    (d) To compensate Plaintiffs for the additional
       administrative costs and burdens imposed by delinquency or untimely
                                              6
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 7 of 11           PageID #: 7



       payment of contributions by way of the payment of liquidated
       damages in the amount of 10% of any and all contributions which are
       not postmarked to Plaintiffs by the 25th day of the succeeding month
       in which contributions are accrued;

                   (e) To pay any and all costs incurred by Plaintiffs in
       auditing Defendant’s payroll records should it be determined that
       Defendant’s delinquent contribution for any month exceeds 10% of
       the monthly contribution due to Plaintiffs;

                    (f)    To pay Plaintiffs’ reasonable attorneys’ fees and
       costs necessarily incurred in the prosecution of any action to require
       Defendant to submit its payroll books and records for audit or to
       recover delinquent contributions.

       14.    By agreeing to abide by such Labor Management Agreement,

 Defendant ACME MECHANICAL promised to submit to periodic payroll audits

 and to provide business records in conjunction with the audit.

       15.    By said Labor Management Agreement and 29 U.S.C. §1132(g),

 Defendant ACME MECHANICAL agreed to be subject to and bound by all terms

 and conditions of the various trust agreements, and further promised that in the

 event any monthly contributions and corresponding administrative fee were not

 paid when due, ACME MECHANICAL would pay to each trust fund liquidated

 damages in the amount of ten percent (10%) per annum, or an amount under 26

 U.S.C. §6621, whichever is greater, on any unpaid contributions, such amount to

 be in lieu of the above-mentioned liquidated damages if the amount is greater than

 the above-mentioned liquidated damages.



                                          7
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 8 of 11          PageID #: 8



       16.    Upon information and belief, the auditor noted differences in work

 hours between the payroll register and timesheet for a journeyman for the pay

 period ended June 10, 2017.

       17.    Upon information and belief, discrepancies in reconciling gross wages

 and State withholding taxes per payroll records to the State tax withholding Form

 HW-14 were noted by the auditor.

       18.    Despite formal demand, Defendant ACME MECHANICAL failed to

 provide a detailed check register for the period August 1, 2016 through July 31,

 2017 and a payroll register and corresponding timesheets for one employee.

       19.    Defendant ACME MECHANICAL’S obligations to Trust Funds,

 pursuant to said the Labor Management Agreement and trust agreements, to

 provide business records and contributions, are continuing obligations and ACME

 MECHANICAL may accrue and owe additional amounts plus liquidated damages

 and/or interest up to the time of trial or proof.

       20.    At all times herein mentioned it was, and now is, impracticable and

 extremely difficult to fix the amount of actual damages to Trust Funds as a result

 of the non-payment of said contributions. The amounts agreed upon herein, as

 hereinbefore alleged, as and for liquidated damages, represented and now represent

 a reasonable endeavor to ascertain and compensate for the damages caused the

 Trust Funds by the non-payment of said contributions.


                                             8
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 9 of 11           PageID #: 9



       21.   By said Labor Management Agreement, Defendant ACME

 MECHANICAL further promised that if it became necessary for Trust Funds to

 take legal action to enforce its rights, ACME MECHANICAL would pay all court

 and collection costs and reasonable attorney’s fees of 25% of the total amount of

 contributions and damages due.

       22.   Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, as

 amended by the Multiemployer Pension Plan Amendments Act ("MPPAA")

 govern the enforcement of employer contributions to employee pension and

 welfare trust funds. ERISA Section 515 (29 U.S.C. § 1145) provides:

             Every employer who is obligated to make contributions
             to a multiemployer plan under the terms of the plan or
             under the terms of a collectively bargained agreement
             shall, to the extent not inconsistent with law, make such
             contributions in accordance with the terms and conditions
             of such plan or such agreement.

       23.   Section 515 is reinforced by the remedial provisions of ERISA section

 502(g):

             (2) In any action under this subchapter by a fiduciary for
             or on behalf of a plan to enforce section 1145 of this title
             in which a judgment in favor of the plan is awarded, the
             court shall award the plan —

                 (A) the unpaid contributions,

                 (B) interest on the unpaid contributions,

                 (C) an amount equal to the greater of


                                          9
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 10 of 11             PageID #: 10



                         (i) interest on the unpaid contributions, or
                         (ii) liquidated damages provided for under the
                         plan in an amount not in excess of 20 percent (or
                         such higher percentage as may be permitted under
                         Federal or State law) of the amount determined by
                         the court under subparagraph (A),

                     (D) reasonable attorney's fees and costs of the action,
                     to be paid by the defendant, and

                     (E) such other legal or equitable relief as the court
                     deems appropriate. For purposes of this paragraph,
                     interest on unpaid contributions shall be determined
                     by using the rate provided under the plan, or, if none,
                     the rate prescribed under section 6621 of Title 26.

         24.    ACME MECHANICAL’s failure to provide business reports could

  result in the required payment of additional contributions and liquidated damages

  which it failed to transmit in a timely fashion to Trust Funds for hours worked by

  its employees and thereby caused damage to Trust Funds in an amount to be

  proven at trial.

         WHEREFORE, Trust Funds pray as follows:

         (1)    For declaratory judgment that ACME MECHANICAL is in breach of

  the Labor Management Agreement and its obligations under the trust documents

  and to order ACME MECHANICAL to provide a copy of a detailed check register

  for the period August 1, 2016 through July 31, 2017 and a payroll register and

  corresponding timesheets for one employee.




                                              10
Case 1:18-cv-00481-DKW-KSC Document 1 Filed 12/07/18 Page 11 of 11           PageID #: 11



        (2)    If warranted, issue judgment against ACME MECHANICAL for

  outstanding trust fund contributions, interest, and liquidated damages, in an amount

  to be proven at trial, together with additional damages as may be shown at trial,

  accrued interest through the date of judgment, attorneys fees and costs; and

        (3)    Such other relief as the Court deems just and equitable.

        DATED: Honolulu, Hawaii, December 7, 2018.



                                         /s/ Jared N. Kawashima
                                         JARED N. KAWASHIMA
                                         CHRISTIN D. W. KAWADA
                                         Attorneys for Plaintiffs




                                           11
